 

Exhibit 10.348

 

Freddie Mac Loan No. 708581501
Property Name: Summer Wind

 

ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES

 

(Revised 5-1-2015)

 

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made effective as of the 5th day of January, 2016, by and
among BR CARROLL NAPLES, LLC, a Delaware limited liability company (“Borrower”),
JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited liability company
(“Lender”), and CARROLL MANAGEMENT GROUP, LLC, a Georgia limited liability
company (“Property Manager”).

 

RECITALS:

 

A.          Borrower has requested that Lender make a loan to Borrower (“Loan”).
The Loan will be evidenced by a Multifamily Note from Borrower to Lender
effective as of the date of this Assignment (“Note”). The Note is secured by,
among other things, a Multifamily Loan and Security Agreement (“Loan Agreement”)
and a Multifamily Mortgage, Assignment of Rents and Security Agreement
(“Security Instrument”), dated as of the date of this Assignment, which grants
Lender a first lien on the property encumbered by the Security Instrument
(“Mortgaged Property”). The Note, the Loan Agreement, the Security Instrument,
this Assignment and any of the other documents evidencing the Loan are
collectively referred to as the “Loan Documents”. Other capitalized terms used
but not defined in this Assignment will have the meanings given to those terms
in the Loan Agreement.

 

B.          Pursuant to a Management Agreement between Borrower and Property
Manager (“Management Agreement”) (a true and correct copy of which is attached
as Exhibit A), Borrower employed Property Manager exclusively to lease, operate
and manage the Mortgaged Property, and Property Manager is entitled to certain
management fees (“Management Fees”) pursuant to the Management Agreement.

 

C.          Lender requires as a condition to the making of the Loan that
Borrower assign the Management Agreement and that Property Manager subordinate
its interest in the Management Fees in lien and payment to the Loan as set forth
below.

 

For good and valuable consideration the parties agree as follows:

 

1.           Assignment of Management Agreement. As additional collateral
security for the Loan, Borrower conditionally transfers, sets over, and assigns
to Lender all of Borrower’s right, title and interest in and to the Management
Agreement and all extensions and renewals. This transfer and assignment will
automatically become a present, unconditional assignment, at Lender’s option,
upon a default by Borrower under the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents (each, an “Event of Default”), and
the failure of Borrower to cure such Event of Default within any applicable
grace period.

 



Assignment of Management Agreement and

Subordination of Management Fees

 

 

 

2.           Subordination of Management Fees. The Management Fees and all
rights and privileges of Property Manager to the Management Fees are and will at
all times continue to be subject and unconditionally subordinate in all respects
in lien and payment to the lien and payment of the Loan Agreement, the Security
Instrument, the Note, and the other Loan Documents, and to any renewals,
extensions, modifications, assignments, replacements, or consolidations of the
Loan Documents and the rights, privileges, and powers of Lender under the Note,
the Loan Agreement, the Security Instrument, or any of the other Loan Documents.

 

3.           Estoppel. Property Manager and Borrower represent and warrant that
all of the following are true as of the date of this Assignment:

 

(a)The Management Agreement is in full force and effect and has not been
modified, amended or assigned other than pursuant to this Assignment.

 

(b)Neither Property Manager nor Borrower is in default under any of the terms,
covenants or provisions of the Management Agreement and Property Manager knows
of no event which, but for the passage of time or the giving of notice or both,
would constitute an event of default under the Management Agreement.

 

(c)Neither Property Manager nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Management Agreement.

 

(d)The Management Fees and all other sums due and payable to the Property
Manager under the Management Agreement have been paid in full.

 

4.           Agreement by Borrower and Property Manager. Borrower and Property
Manager agree that if there is an Event of Default by Borrower (continuing
beyond any applicable grace period) under the Note, the Loan Agreement, the
Security Instrument or any of the other Loan Documents during the term of this
Assignment or upon the occurrence of any event which would entitle Lender to
terminate the Management Agreement in accordance with the terms of the Loan
Documents, Lender may terminate the Management Agreement without payment of any
cancellation fee or penalty and require Property Manager to transfer its
responsibility for the management of the Mortgaged Property to a management
company selected by Lender in Lender’s sole discretion, effective as of the date
set forth in Lender’s notice to Property Manager. Following any such
termination, Property Manager agrees to apply all rents, security deposits,
issues, proceeds and profits of the Mortgaged Property in accordance with
Lender’s written directions to Property Manager.

 

5.           Lender’s Right to Replace Property Manager. If Lender, in Lender’s
reasonable discretion, at any time during the term of this Assignment,
determines that the Mortgaged Property is not being managed in accordance with
generally accepted management practices for properties similar to the Mortgaged
Property, Lender will deliver written notice to Borrower and Property Manager,
which notice will specify with particularity the grounds for Lender’s
determination. If Lender reasonably determines that the conditions specified in
Lender’s notice are not remedied to Lender’s reasonable satisfaction by Borrower
or Property Manager within 30 days from receipt of such notice or that Borrower
or Property Manager have failed to diligently undertake correcting such
conditions within such 30-day period, Lender may direct Borrower to terminate
Property Manager as manager of the Mortgaged Property and terminate the
Management Agreement without payment of any cancellation fee or penalty and to
replace Property Manager with a management company acceptable to Lender in
Lender’s sole discretion pursuant to a management agreement acceptable to Lender
in Lender’s sole discretion.

 



Assignment of Management Agreement and

Subordination of Management Fees

Page 2 



 

 

6.           Receipt of Management Fees. Property Manager will not be obligated
to return or refund to Lender any Management Fees or other fee, commission or
other amount received by Property Manager prior to the occurrence of the Event
of Default, and to which Property Manager was entitled under the Management
Agreement. If the Property Manager receives any Management Fees after it has
received notice of an Event of Default, Property Manager agrees that such
Management Fees will be received and held in trust for Lender, to be applied by
Lender to amounts due under the Loan Documents.

 

7.           Consent and Agreement by Property Manager. Property Manager
acknowledges and consents to this Assignment and agrees that Property Manager
will act in conformity with the provisions of this Assignment and Lender’s
rights under this Assignment or otherwise related to the Management Agreement.
If the responsibility for the management of the Mortgaged Property is
transferred from Property Manager in accordance with the provisions of this
Assignment, then Property Manager will fully cooperate in transferring its
responsibility to a new management company and complete such transfer no later
than 30 days from the date the Management Agreement is terminated. Further,
Property Manager agrees as follows:

 

(a)It will not contest or impede the exercise by Lender of any right Lender has
under or in connection with this Assignment.

 

(b)It will give at least 30 days prior written notice to Lender of its intention
to terminate the Management Agreement or otherwise discontinue its management of
the Mortgaged Property, in the manner provided for in this Assignment.

 

(c)It will not amend any of the provisions or terms of the Management Agreement
without the prior consent of Lender.

 

8.           Termination. When the Loan is paid in full and the Security
Instrument is released or assigned of record, this Assignment and all of
Lender’s right, title and interest hereunder with respect to the Management
Agreement will terminate.

 

9.           Notices.

 

(a)          All notices under or concerning this Assignment (“Notice”) will be
in writing. Each Notice will be deemed given on the earliest to occur of: (i)
the date when the Notice is received by the addressee, (ii) the first Business
Day after the Notice is delivered to a recognized overnight courier service,
with arrangements made for payment of charges for next Business Day delivery, or
(iii) the third Business Day after the Notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested. Addresses
for Notice are as follows:

 

If to Lender: Jones Lang LaSalle Multifamily, LLC
3344 Peachtree Road NE, Suite 1100
Atlanta, Georgia 30326
Attention:  Servicing Department

 



Assignment of Management Agreement and

Subordination of Management Fees

Page 3 



 

 

If to Borrower: BR Carroll Naples, LLC
c/o Carroll Organization, LLC
3340 Peachtree Road, Suite 2250
Atlanta, Georgia 30326
Attention: Josh Champion

If to Property Manager:

Carroll Management Group, LLC
c/o Carroll Organization, LLC
3340 Peachtree Road, Suite 2250
Atlanta, Georgia 30326
Attention: Josh Champion

 

 

(b)          Any party to this Assignment may change the address to which
Notices intended for it are to be directed by means of Notice given to the other
parties in accordance with this Section 9. Each party agrees that it will not
refuse or reject delivery of any Notice given in accordance with this Section 9,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 9 to have been received by the rejecting party on the
date so refused or rejected, as conclusively established by the records of the
U.S. Postal Service or the courier service.

 

10.         Governing Law; Consent to Jurisdiction and Venue.

 

(a)          This Assignment will be construed in accordance with and governed
by the laws of the Property Jurisdiction.

 

(b)          Borrower and Property Manager agree that any controversy arising
under or in relation to this Assignment may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that may
arise under or in relation to this Assignment. Borrower and Property Manager
irrevocably consent to service, jurisdiction and venue of such courts for any
such litigation and waive any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 10 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Assignment in any court of any other
jurisdiction.

 

11.         Captions, Cross References and Exhibits. The captions assigned to
provisions of this Assignment are for convenience only and will be disregarded
in construing this Assignment. Any reference in this Assignment to an “Exhibit”
or a “Section,” unless otherwise explicitly provided, will be construed as
referring, respectively, to an Exhibit attached to this Assignment or to a
section of this Assignment. All Exhibits attached to or referred to in this
Assignment are incorporated by reference into this Assignment.

 

12.         Number and Gender. Use of the singular in this Assignment includes
the plural, use of the plural includes the singular, and use of one gender
includes all other genders, as the context may require.

 



Assignment of Management Agreement and

Subordination of Management Fees

Page 4 



 

 

13.         No Partnership. This Assignment is not intended to, and will not,
create a partnership or joint venture among the parties, and no party to this
Assignment will have the power or authority to bind any other party except as
explicitly provided in this Assignment.

 

14.         Severability. The invalidity or unenforceability of any provision of
this Assignment will not affect the validity of any other provision, and all
other provisions will remain in full force and effect.

 

15.         Entire Assignment. This Assignment contains the entire agreement
among the parties as to the rights granted and the obligations assumed in this
Assignment.

 

16.         No Waiver; No Remedy Exclusive. Any forbearance by a party to this
Assignment in exercising any right or remedy given under this Assignment or
existing at law or in equity will not constitute a waiver of or preclude the
exercise of that or any other right or remedy. Unless otherwise explicitly
provided, no remedy under this Assignment is intended to be exclusive of any
other available remedy, but each remedy will be cumulative and will be in
addition to other remedies given under this Assignment or existing at law or in
equity.

 

17.         Third Party Beneficiaries. Neither any creditor of any party to this
Assignment, nor any other person, is intended to be a third party beneficiary of
this Assignment.

 

18.         Further Assurances and Corrective Instruments. To the extent
permitted by law, the parties will, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
to this Assignment and such further instruments as may reasonably be required
for carrying out the intention of or facilitating the performance of this
Assignment.

 

19.         Counterparts. This Assignment may be executed in multiple
counterparts, each of which will constitute an original document and all of
which together will constitute one agreement.

 

20.         Indemnity. By executing this Assignment Borrower agrees to indemnify
and hold harmless Lender and its successors and assigns from and against any and
all losses, claims, damages, liabilities and expenses including Attorneys’ Fees
and Costs, which may be imposed or incurred in connection with this Assignment.

 

21.         Costs and Expenses. Wherever pursuant to this Assignment it is
provided that Borrower will pay any costs and expenses, such costs and expenses
will include Lender’s Attorneys’ Fees and Costs.

 

22.         Determinations by Lender. In any instance where the consent or
approval of Lender may be given or is required, or where any determination,
judgment or decision is to be rendered by Lender under this Assignment, the
granting, withholding or denial of such consent or approval and the rendering of
such determination, judgment or decision will be made or exercised by Lender (or
its designated representative) at its sole and exclusive option and in its sole
and absolute discretion and will be final and conclusive, except as may be
otherwise expressly and specifically provided in this Assignment.

 

23.         Successors and Assigns. This Assignment will be binding upon and
inure to the benefit of Borrower, Lender and Property Manager and their
respective successors and assigns forever.

 

Assignment of Management Agreement and

Subordination of Management Fees

Page 5 



 

 

24.         Secondary Market.  Lender may sell, transfer and deliver the Note
and assign the Loan Agreement, the Security Instrument, this Assignment and the
other Loan Documents to one or more investors in the secondary mortgage market
(“Investors”). In connection with such sale, Lender may retain or assign
responsibility for servicing the Loan, including the Note, the Loan Agreement,
the Security Instrument, this Assignment and the other Loan Documents, or may
delegate some or all of such responsibility and/or obligations to a servicer
including any subservicer or master servicer, on behalf of the Investors. All
references to Lender in this Assignment will refer to and include any such
servicer to the extent applicable.

 

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
and year first written above.

 

Assignment of Management Agreement and

Subordination of Management Fees

Page 6 



 

 

  BORROWER:       BR CARROLL NAPLES, LLC, a Delaware limited liability company  
    By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory

 

Assignment of Management Agreement and

Subordination of Management Fees

Page 7 



 

 

  LENDER:       JONES LANG LASALLE MULTIFAMILY, LLC, a Delaware limited
liability company       By: /s/ Faron G. Thompson     Faron G. Thompson    
Executive Vice President

 

Assignment of Management Agreement and

Subordination of Management Fees

Page 8 



 

 

  PROPERTY MANAGER:       CARROLL MANAGEMENT GROUP, LLC, a Georgia limited
liability company       By: /s/ Josh Champion     Name: Josh Champion     Title:
President

 

Assignment of Management Agreement and

Subordination of Management Fees

Page 9 



 

 

EXHIBIT A

MANAGEMENT AGREEMENT

 

See Attached

 

Assignment of Management Agreement and

Subordination of Management Fees

Page A-1 



